

114 S3043 IS: Faster Care for Veterans Act of 2016
U.S. Senate
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3043IN THE SENATE OF THE UNITED STATESJune 9, 2016Ms. Klobuchar (for herself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program establishing a patient
			 self-scheduling appointment system, and for other purposes.
	
 1.Short titleThis Act may be cited as the Faster Care for Veterans Act of 2016. 2.FindingsCongress finds the following:
 (1)In June 2014, an internal audit conducted by the Department of Veterans Affairs found more than 120,000 veterans waited at least 90 days for appointments for health care or never received appointments.
 (2)One year following such audit, and despite the Department handling more appointments than in previous years, reports indicate that the number of veterans waiting 30 days or more for health care increased by 50 percent.
 (3)In 2008, the Inspector General of the Department of Veterans Affairs estimated that 18 percent of outpatient appointment slots went unfilled because of patient no-shows or because facility personnel did not refill canceled appointments.
 (4)Wait times are not unique to the Department of Veterans Affairs. The average wait time in the private sector is more than 18 days, but private sector hospitals and health systems are now leveraging technology to eliminate wait times and ensure that every available appointment is used.
 (5)In June 2015, the Institute of Medicine of the National Academy of Sciences called for a patient-oriented scheduling platform that allows patients to self-schedule care online at any time.
			3.Pilot program establishing a patient self-scheduling appointment system
 (a)Pilot programNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a pilot program under which veterans use an Internet website to schedule and confirm appointments for health care at medical facilities of the Department of Veterans Affairs.
 (b)Selection of locationsThe Secretary shall select not fewer than three Veterans Integrated Services Networks in which to carry out the pilot program under subsection (a).
			(c)Contracts
 (1)AuthorityThe Secretary shall seek to enter into a contract with one or more contractors that are able to meet the criteria under paragraph (3) to provide the scheduling and confirmation capability described in subsection (a).
				(2)Notice of competition
 (A)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary shall issue a request for proposals for the contract described in paragraph (1).
 (B)Open requestThe request for proposals issued under subparagraph (A) shall be full and open to any contractor that is able to meet the criteria under paragraph (3).
 (3)Selection of vendorsNot later than 120 days after the date of the enactment of this Act, the Secretary shall enter into a contract with one or more contractors that have an existing commercially available online patient self-scheduling capability that—
 (A)allows patients to self-schedule, confirm, and modify outpatient and specialty care appointments in real time through an Internet website;
 (B)makes available, in real time, any appointments that were previously filled but later canceled by other patients; and
 (C)allows patients to use the online scheduling capability 24 hours per day, seven days per week. (4)Integration with existing infrastructureThe Secretary shall ensure that a contractor awarded a contract under this section is able to integrate the online scheduling capability of the contractor with the Veterans Health Information Systems and Technology Architecture of the Department.
				(d)Duration of pilot program
 (1)In generalExcept as provided by paragraph (2), the Secretary shall carry out the pilot program under subsection (a) during the 18-month period beginning on the commencement of the pilot program.
 (2)ExtensionThe Secretary may extend the duration of the pilot program under subsection (a), and may expand the selection of Veterans Integrated Services Networks under subsection (b), if the Secretary determines that the pilot program is reducing the wait times of veterans seeking health care from the Department and ensuring that more available appointment times are filled.
 (e)ReportNot later than one year after commencing the pilot program under subsection (a), the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the outcomes of the pilot program, including—
 (1)whether the pilot program demonstrated— (A)improvements to the ability of veterans to schedule appointments for the receipt of health care from the Department; and
 (B)a reduction in wait times for such appointments; and (2)such recommendations for expanding the pilot program to additional Veterans Integrated Services Networks as the Secretary considers appropriate.
 (f)Use of amounts otherwise appropriatedNo additional amounts are authorized to be appropriated to carry out the pilot program under subsection (a) and such pilot program shall be carried out using amounts otherwise made available to the Secretary of Veterans Affairs for the medical support and compliance account of the Veterans Health Administration.